The respondents complain that error was committed in the statement of the case herein as follows: *Page 280 
First: In the statement that relator was excluded from participation in the Democratic State Convention held at Beaumont on May 28th to select delegates to the Democratic National Convention, when he was not actually excluded from that convention, but was excluded from the State Convention held at Dallas in September, 1928.
Second: In the order in which the court numbered the resolutions adopted by the State Democratic Executive Committee on February 1, 1930, in that the resolution called "fourth" in the opinion was adopted "first."
It is true that the Beaumont Convention held at Beaumont in May did not exclude relator, and that relator did there take a pledge "to support the nominees of the party," and that relator was excluded from participation in the State Democratic Convention at Dallas in September, instead of the State Democratic Convention at Beaumont in May, and the opinion is corrected to so read.
The opinion is also corrected to show that the Committee numbered the resolution "fourth," which, for convenience, was numbered "first" in the opinion.
These corrections are obviously and wholly immaterial to any conclusion announced in the original opinion.
After careful consideration of the motion, we adhere to the conclusions leading to the judgment heretofore entered, and the motion for rehearing is therefore overruled.
Opinion delivered June 4, 1930.